Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	
DETAILED ACTION

1.  Applicant's amendment, filed 04/25/2022  is acknowledged.


2. Claims  1-14, 16,18-22 are pending and allowed.


EXAMINER'S AMENDMENT

3.  An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.

4.  Authorization for this Examiner's Amendment was given in a telephone interview with Pamela Sherwood on 06/01/2022.

In the Claims:

5.  Claim 15  have been canceled.

6.  In claim 12, second line,  the phrase “ defined amount of CD3+ cells/kg  recipient weight” has been replaced with   -- 10x107 CD3+ cells/kg  recipient weight  --  .


REASONS FOR ALLOWANCE

7. The following is an Examiner's Statement of Reasons for Allowance: 

The previous  rejection of  record, mailed on 01/25/22 is herby withdrawn in view of: 

(i) The Examiner’s Amendment set forth supra;
 
(ii) Applicant’s amendment filed 04/25/22;

(iii) Declaration filed under 37 CFR1.132 by Dr. Dr. Strober during  patent examination of the parent cases 14/438,159,  now patent 9,561, 253.  In said declaration Dr. Strober, stated  that “  the  recited cell composition of the claimed method has unobvious properties and that  the method of claim 1 and claims depending therefrom yield unexpected results. Specifically, infusing the composition of the claimed method unexpectedly results in the successful development of maintained mixed chimerism and allows for the withdrawal of immunosuppressive ("IS") drugs without causing rejection episodes, graft versus host disease (GVHD), or histological evidence of rejection in graft biopsies.  Therefore, when given the claimed dosages of CD3+ T cells and CD34+ cells, patients developed and maintained mixed chimerism and met IS drug withdrawal criteria. When infused with a dosage of CD3+ T cells or CD34+ cells outside the claimed dosage range, however, patients failed to develop and maintain mixed chimerism  to meet IS drug withdrawal criteria.  The above unexpected results are attributed to the claimed method using the claimed dosages of CD34+ cells and CD3+ T cells .  Dr. Strober explicitly  stated   “ I believed the success of the composition is attributed to their dosage and  % purity and method of cell processing of CD3+ T cells and CD34+ cells.”.  

(iv) A Terminal Disclaimer filed on 04/25/22



8. The prior art does not teach or suggest a method for establishing mixed chimerism ina solid organ transplant recipient, as recited in claims 1-14, 16,18-22.





9.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."



10. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michail Belyavskyi whose telephone number is 571/ 272-0840  The examiner can normally be reached Monday through Friday from 9:00 AM to 5:30 PM.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dan Kolker can be reached on 571/ 272-3181.  

The fax number for the organization where this application or proceeding is assigned is 571-273-8300

     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAIL A BELYAVSKYI/Primary Examiner, Art Unit 1644